Case 19-14223-amc   Doc 81   Filed 06/29/20 Entered 06/29/20 20:59:21   Desc Main
                             Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:
                                             :   CASE NO.: 19-14223-AMC
JAMMIE LYANI
    Debtor                                   :   (Chapter 7 )


           PETITION TO WITHDRAW AS COUNSELOR FOR THE DEBTOR

       Alan B. Kane, Esquire, hereby moves this Honor-able Court for
leave to withdraw as Counsel for the Debtor and in s'upportthereof
avers as follows:

      1.    The Petitioner, Alan B. Kane, Esquire, :is attorney of
record in the above captioned matter for Debtor.
      2.    Throughout this case, the Petitioner has had difficulty
communicating with the Debtor, and there are many times that the
Debtor was repeatedly failed to cooperate with counsel or followed
counsel's advice.
      3.    Prior to March of 2020, Counsel for the Debtor would
contact the Debtor at her place of employment.
     4.      The Debtor would complain when counsel contacted at her

place of employment because she was "busy with clients".
      5.   The Debtor does not have a telephone including a cellular
telephone and counsel would need to reach the debtor by calling
other people who then contacts the debtor to call c:ounsel.
      6.    The Petitioner believes and therefore avers that the
Debtor     currently   refuses    to   communicate with         the   Petitioner
regarding this matter as a result of irreconcilable differences.
      7.    The Debtor has refuses to cooperate with the counsel and

the Trustee.
Case 19-14223-amc   Doc 81   Filed 06/29/20 Entered 06/29/20 20:59:21   Desc Main
                             Document     Page 2 of 2


     WHEREFORE,     the Petitioner respectfully requests that this
Honorable Court grant the Petitioner leave to withdraw as the
attorney for the Debtor, Jammie Lyani.


                                         Respectfully submitted,


Dated: June 29, 2020
                                        Alan B. Kane, Esquire
                                        ID No.: 66379
                                        The Law Office of Alan B. Kane
                                        600 Louis Drive, Suite 201
                                        Warminster, PA 18974
                                        Tele: (610) 279-5151
                                        Fax: (267) 282-5687
                                        E-mail: akaneesqcpa@msn.com
                                         Petitioner
